DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments made 2/25/2022 have been entered.Claims 1, 3-7, and 9 pending and claims 1 and 3-7 remain withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 9 and 12 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al (WO 2008/112957 A1) has been withdrawn based on applicant’s amendment to claim 9.

Rejection of claims 9 and 12 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0292582) has been withdrawn based on applicant’s amendment to claim 9.

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IDS reference to Fosdick et al (WO 2010/118218 A1), hereinafter Fosdick.

Fosdick teaches of a rebaudioside A concentrated solution (abstract,  paragraphs 03-04 where rebaudioside A having a higher solubility in water is taught). Fosdick para 3 teaches “increased solubility may be desirable in food products such as syrups and concentrates.”. Regarding the product limitation of 

Regarding the product by process limitations of claim 9, Applicant is reminded that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  
In the instant case, the product claims are drawn to a rebaudioside A concentrated solution with high solubility at 25°C (see preamble and claim 9 step F).  The claimed method steps appear to impart said solubility to the final product (see specification Example 5 and page 4 lines 15-18).  Thus, so long as the product of the prior art encompasses a rebaudioside A with the claimed solubility the product as claimed is considered to be encompass or at least obvious over the prior art.  It is additionally noted that the intermediate steps, including providing a 1:1 ratio of sweetener powder to water as recited in claim 9 step B, dissolving a stevia sweetener powder with water and heating by gradient method at 1C/min to 110-140°C and decreasing the temperature by gradient cooling to obtain a clear solution without visible crystallization or cloudiness do not appear to affect the final product as it is claiming the intermediate product properties and not the final product properties.  The properties of the claimed product encompass or alternatively make obvious the product as claimed. Regarding the intermediate product wherein 1:1 . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 9,456,626 B2 (‘626). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘626 and the instant claims recite a stevia derived sweetener with a solubility of 5%.
Although the instant claim is directed to a product by process limitations applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘626 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘626 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 14/698,794 (‘794) as amended December 2, 2019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘794 and the instant claims recite a stevia derived sweetener produced by a method comprising suspending a rebaudioside composition in water; increasing the temperature to 110-140C by gradient heating; holding the suspension at the elevated temperature; decreasing the temperature by gradient cooling; and spray drying to produce a product with a solubility encompassing about 5%.  
‘794 is silent to the ratio of water to stevia powder in the processing method, however the instant claim is directed to a product by process limitations and applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘794 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘794 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,485,249 (reference application ‘249). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘249 and the instant claims recite a stevia derived sweetener produced by a method comprising suspending a rebaudioside composition in water; increasing the temperature to 121C at a rate of 1C/minute; holding the suspension at the elevated temperature; decreasing the temperature by gradient cooling; and spray drying to produce a product with a solubility encompassing about 5%.  
‘249 is silent to the ratio of water to stevia powder in the processing method, however the instant claim is directed to a product by process limitations and applicant is reminded that  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘249 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘249 is thus considered to encompass or at least made obvious the instantly claimed product.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Claims 9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending U.S. application 15/765,095 (‘095). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘095 and the instant claims recite a stevia derived sweetener with a solubility of greater than 1%, which encompasses higher ranges, such as greater than 5% or greater than 10%.
Although the instant claim is directed to a product by process limitations applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  In the instant case, the claimed method appears to impart a high solubility to the final product (specification page 4 lines 16-18 and page 6 lines 15-19).  As ‘095 claims a product with an overlapping solubility to that as claimed and disclosed, the product claimed by ‘095 is thus considered to encompass or at least made obvious the instantly claimed 

Response to Arguments
Applicant's arguments filed 2/25/2022 been fully considered but they are not persuasive. 

Applicant’s amendment to claim 9 changes a generic stevia sweetener to rebaudioside A concentrate solution and claimed amendments have been addressed above in view of Fosdick (IDS reference).
Applicant’s argument that the claimed product is a concentrate  and is not related to a final highly soluble Stevia product in amorphous powder form. This argument is fully considered and the applied art to Fosdick teaches a rebaudioside A concentrate having solubility at 25 C for at least 24 hours so that it can be used as a concentrate (See abstract and para 3-5 and 7 of Fosdick).
Applicant’s other arguments are directed to Bell and Prakash have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the method imparting a structure to the claimed product as seen in Table 3 of the instant specification which shows that products treated with different method steps result in different solubility characteristics.  This argument is not convincing in light of current rejections.  As argued by applicant and as stated by the Examiner it appears that the claimed product by process limitations impart improved solubility to the product.  Thus, wherein the product of the prior art teaches of an overlapping solubility, the product claimed is considered to encompass or at least make obvious the instant product.  As discussed herein, “…the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791